                 Case 1:14-cr-10241-DJC Document 63 Filed 01/21/21 Page 1 of 2
Prob12A
(7/93)

                                       United States District Court
                                      for the District of Massachusetts
                                   Report on Offender Under Supervision


   Name of Offender: Daniel J. O’Hern                       Case Number: 14-CR-10241
   Name of Sentencing Judicial Officer: Honorable Denise J. Casper, U.S. District Judge
   Date of Original Sentence: July 21, 2015
   Original Offense: Distribution of Child Pornography, in violation of 18 U.S.C. § 2252A(a)(2); Possession of
   Child Pornography, in violation of 18 U.S.C. § 2252A(a)(5)
   Original Sentence: 63 months of custody followed by 60 months of supervised release
   Type of Supervision: Supervised Release                  Date Supervision Commenced: January 18, 2019


                                      NON-COMPLIANCE SUMMARY


   Violation          Nature of Non-Compliance
   Number

          I           Violation of Special Condition #13: The defendant is not to consume any
                      alcoholic beverages.

                      (A) On 1/7/21, during a morning meeting, this officer inquired about Mr. O’Hern’s
                      alcohol consumption. Mr. O’Hern denied any alcohol consumption and stated that
                      he was benefitting from individual substance use counseling. After denying any
                      alcohol use, Mr. O’Hern submitted to a breathalyzer, which yielded a 0.069 breath
                      alcohol content. Upon seeing the results, Mr. O’Hern admitted that he consumed
                      vodka prior to this officer’s arrival.

                      (B) On 1/17/21, during a meeting with this officer, Mr. O’Hern admitted that he
                      consumed vodka the previous night.


          II          Violation of Standard Condition #3: The defendant shall answer truthfully all
                      inquiries by the probation officer and follow the instructions of the probation
                      officer.

                      On 1/7/21, during a morning meeting, this officer inquired about Mr. O’Hern’s
                      alcohol consumption. Mr. O’Hern denied any alcohol consumption and stated that
                      he was benefitting from individual substance use counseling. After denying any
                      alcohol use, Mr. O’Hern submitted to a breathalyzer, which yielded a 0.069 breath
                      alcohol content. Upon seeing the results, Mr. O’Hern admitted that he consumed
                      vodka prior to this officer’s arrival. Thus, Mr. O’Hern failed to answer truthfully this
                      officer’s initial inquiry about alcohol use.
                 Case 1:14-cr-10241-DJC Document 63 Filed 01/21/21 Page 2 of 2
 Prob 12A                                                               -2-                                       Report on Offender Under Supervision




U.S. Probation Officer Action:

This officer has continued to coach Mr. O’Hern on the importance of adhering to his conditions of release and
making healthy constructive choices. This officer has advised Mr. O’Hern to utilize treatment as a resource to
discuss adaptive coping and risk mitigation strategies. In collaboration with Mr. O’Hern’s individual substance
use counselor, this officer advised Mr. O’Hern that his ongoing struggles with alcohol appear to warrant a more
intense level of treatment. This officer recommended intensive outpatient treatment and Mr. O’Hern agreed to
participate in said treatment modality. Based on Mr. O’Hern’s agreement to participate in intensive outpatient
treatment, no Court action is requested at this time. This officer will continue to monitor Mr. O’Hern in the
community, support his skill development, collaborate and communicate with his treatment providers, and
address any risks and/or challenges as they arise or are reported. This officer will provide the Court with prompt
notification if any additional non-compliance occurs.

If Your Honor agrees to approve this notification, please make the corresponding notation in the space below.

Reviewed/Approved by:                                                                                        Respectfully submitted,

/s/ Jeffrey R. Smith                                                                                     /s/ Justin Prophet
Jeffrey R. Smith                                                                                      by Justin Prophet
Supervisory U.S. Probation Officer                                                                       Senior U.S. Probation Officer
                                                                                                         Date: 1/19/2021
                             No Response is necessary unless the court directs that additional action be taken as follows:

[ X ] Approved
[ ] Submit a Request for Warrant or Summons
[ ] Other
                                                                                 _________________________________
                                                                                       Honorable Denise J. Casper
                                                                                       U.S. District Judge

                                                                                              Date: 1/21/2021
